PER CURIAM.
The departure sentence imposed, based on factors relating to the violation of probation, is vacated on the authority of Franklin v. State, 545 So.2d 851 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989); see also, Dewberry v. State, 546 So.2d 409 (Fla.1989); Phillips v. State, 550 So.2d 1189 (Fla. 5th DCA 1989); and Branton v. State, 548 So.2d 882 (Fla. 5th DCA 1989). The cause is remanded for resen-tencing within the recommended guidelines range. See Shull v. Dugger, 515 So.2d 748 (Fla.1987); see also Branton, supra. The trial court may (but need not) bump up one cell. Franklin v. State, supra; Fla.R.Crim.P. 3.701(d)14.
SENTENCE VACATED; CAUSE REMANDED.
DAUKSCH, SHARP and COWART, JJ., concur.